DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on June 02, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the species election is incomplete.  See below for a detailed discussion.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHs or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Applicant's election without traverse of Group III (claims 99, 109, 235, and newly added claims 272-285) which are drawn to a method of effecting TRPV1 desensitization in cells of a mammalian subject and a method of treating a mammalian subject comprising: administering to the mammalian subject the pharmaceutical composition of claims 28 and 163 and a method of treating a mammalian subject as recited in claim 109 in the reply filed on June 02, 2021  is acknowledged. 
The examiner first would like to point to applicant that the product claims of 28, 109, 135, and 163 are in Invention I as explained in the office action mailed on April 02, 2021. The product claims 28, 109, 135 and 163 will be withdrawn from consideration.
The crucial reason for issuing the instant office action is applicant completely did not address the election of species requirement set forth on page 4 of the office action mailed on April 02, 2021, which is repeated herein in its entirety.
Applicant is requested to elect specific and defined species for each of the following components applicable to Inventions I-III (in the instant case to the elected Invention III (claims 99, 109, 235, and newly added claims 272-285)):
-Applicant is requested to elect for examination on the merits a species of defined active (terpenoid and/or cannabinoid) or combination thereof (claims 28, 274-277, 280-281 and 284 recite the species). 
-Applicant is requested to elect for examination on the merits how many populations of nanoparticles are incorporated (is it only the first population nanoparticle, a combination of first and second population nanoparticles, or a combination of first, second and third population of nanoparticles).
Because of the newly added limitations the examiner also request herein applicant to elect a specific route of administration( claims 279 and 285 recite the species).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619